Exhibit 10.15

 

FIRST AMENDMENT TO

SUPPLEMENTAL MANAGEMENT RETIREMENT PLAN

 

THIS FIRST AMENDMENT TO SUPPLEMENTAL MANAGEMENT RETIREMENT PLAN (this “First
Amendment”) is made and entered into as of the 7th day of November, 2007, by
STATION CASINOS, INC., a Nevada corporation, with its principal offices located
at 1505 South Pavilion Center Drive, Las Vegas, Nevada  89135 (the “Company”).

 

WHEREAS, the Company adopted a Supplemental Management Retirement Plan effective
as of November 30, 1994 (the “Plan”); and

 

WHEREAS, the Company now desires to amend the Plan as provided herein.

 

NOW, THEREFORE, effective as of November 7, 2007, the Plan is amended as
follows:

 

1.             Section 2(b) of the Plan is hereby amended in full to read as
follows:

 

“(d)         “Change of Control” shall mean the following:  (A) prior to the
occurrence of an Initial Public Offering, the consummation of any transaction
(including, without limitation, any merger or consolidation) as a result of
which any “person” or “group” (in each case, as such term is used in Section
13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”)), other
than any Member of Fertitta Colony Partners LLC, a Nevada limited liability
company (“Parent”) who is an Existing Equity Holder or Permitted Transferee  of
such a Member of Parent, or an Affiliate thereof, becomes the “beneficial owner”
(as such term is defined in rule 13d-3 promulgated under the Exchange Act) of
more than fifty percent (50%) of the total issued and outstanding Class A Units
and Class B Units of Parent; (B) after the occurrence of an Initial Public
Offering, the consummation of any transaction (including, without limitation,
any merger or consolidation) as a result of which any person or group, other
than a Member of Parent who is an Existing Equity Holder or Permitted Transferee
of such a Member of Parent, or any Affiliate thereof, becomes the beneficial
owner of more than thirty-five percent (35%) of the total issued and outstanding
shares of Voting Stock of the IPO Corporation; or (C) the sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation)
in one or a series of related transactions, of more than fifty percent (50%) (as
measured by fair market value at the time of transfer) of the assets of the
Company to any person (other than the Company or a Company subsidiary), other
than (x) any Member of Parent on the date hereof or Permitted Transferee of such
a Member of Parent or Affiliate thereof or (y) as part of any financing
transaction engaged in by the Company or a Company subsidiary.  In addition, no
Change of Control shall be deemed to have occurred as a result of any
reorganization of or similar transaction engaged in by the Company or any
subsidiary of the Company (including in respect of an Initial Public Offering). 
The consummation of the transactions contemplated by that Agreement and Plan of
Merger dated February 23, 2007, and amended as of May 4, 2007, among Parent, FCP
Acquisition Sub, a Nevada corporation, and the Company shall not constitute a
“Change of Control” hereunder.  For purposes of this definition, the terms
“Initial Public Offering” and “Permitted Transferee” shall have the meanings
given to such terms in the Second

 

 

--------------------------------------------------------------------------------


 

Amended and Restated Operating Agreement of Parent dated of even date herewith,
by and among FC Investor, LLC, FCP Class B Holdco LLC, Frank J. Fertitta III,
Lorenzo J. Fertitta and the other members party thereto.  For purposes of this
definition, (1) “Affiliate” shall mean any individual, firm, partnership,
association, trust, company, corporation or other entity (“Person”) controlling,
controlled by or under common control with the Company; (2) “Existing Equity
Holder” shall mean (a) the affiliates of Colony Capital, LLC, including FC
Investor, LLC and its affiliated funds and controlled accounts and (b) Frank J.
Fertitta III, Blake L. Sartini, Delise F. Sartini, Lorenzo J. Fertitta, Scott M
Nielson, William W. Warner and Richard J. Haskins, and their executors,
administrators or the legal representatives of their estates, their heirs,
distributees and beneficiaries, and any trust as to which any of the foregoing
is a settlor or co-settlor and any corporation, partnership or other entity
which is an Affiliate of any of the foregoing, and any lineal descendants of
such persons (but only to the extent that the beneficial ownership of the
Class A Units and/or Class B Units of Parent held by such lineal descendants was
directly received by gift, trust or sale from any such person); (3) “IPO
Corporation” shall mean the Company (or Affiliate thereof) which is the issuer
of the equity interests offered and sold in the Initial Public Offering; and (4)
“Voting Stock” shall mean capital stock or other equity interests of any class
or classes whose holders are entitled under ordinary circumstances (irrespective
of whether at the time stock or other equity interests of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency) to vote for the election of a majority of the directors, managers,
trustees or other governing body of such Person.”

2.             Capitalized terms not otherwise defined in this First Amendment
shall have the meanings set forth in the Plan.

 

3.             Except as expressly amended by this First Amendment, all other
terms and provisions of the Plan shall remain unaltered, are hereby reaffirmed,
and shall continue in full force and effect.

 

4.             This First Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same document, with the same effect as if all parties had signed on the same
page.

 

[Signature Page Follows]

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this First Amendment effective as
of the date first written above.

 

 

STATION CASINOS, INC.

 

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Executive Vice President, Chief

 

 

Accounting Officer and Treasurer

 

 

 

--------------------------------------------------------------------------------